DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 is indefinite because the recitation “a plurality of number of points”, on line 3.  The recitation such as “a plurality of number of points”, which creates an improper redundancy because of the combined terms “plurality” and “number”.  It should be amended to either as “a plurality of points” or “a number of points”.  Correction and/or clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicants’ admitted prior art (Chieh Koong et al., JP2016140886A; hereinafter referred to as Koong).
With regard to Claim 1, Koong discloses in Figs. 1 and 2 a resistance welder controller comprising a control unit (31) that controls a welding current flowing through an inverter transformer (22, 23); a current detection unit (26) that detects the welding current flowing through the inverter transformer (22, 23); a usage rate calculation unit (part of control unit 31) that measures an energizing time and a point time interval of the welding current that has been detected, and calculates a usage rate of the inverter transformer (22, 23) using the energizing time and the point time interval that have been measured; a storage unit (31a) that stores an equivalent current curve indicating a relationship between a current value of the welding current and the usage rate of the inverter transformer (22, 23) when the inverter transformer (22, 23) is operated at a rated capacity; and a determination unit (part of control unit 31) that determines whether a relationship between the current value of the detected welding current and the calculated usage rate of the inverter transformer (22, 23) exceeds the rated capacity of the inverter transformer based on the equivalent current curve, continues an operation of the control unit (31) when the relationship between the current value of the detected welding current and the calculated usage rate of the inverter transformer (22, 23) does not exceed the rated capacity of the inverter transformer (22, 23), and stops the operation of the control unit when the relationship between the current value of the detected welding current and the calculated usage rate of the inverter transformer exceeds the rated capacity of the inverter transformer (See paragraphs [0017] through [0031]).
With regard to Claim 2, the recitation such as “wherein the usage rate calculation unit measures the energizing time and the point time interval of the detected welding current for each point, and calculates the usage rate of the inverter transformer using the energizing time and the point time interval that have been measured when a usage rate measurement mode is activated” is also met by Koong (as depicted in Fig. 2, and paragraphs [0017] through [0031]).
With regard to Claim 3, the recitation such as “wherein the usage rate calculation unit measures the energizing time and the point time interval of the detected welding current for each of a plurality of number of points, or for each fixed time, and calculates an average energizing time or an average point time interval for each of the plurality of number of points that have been measured or for each fixed time, and calculates the usage rate of the inverter transformer using the average energizing time or the average point time interval that have been calculated when an average usage rate measurement mode is activated” is also met by Koong (as depicted in Fig. 2, and paragraphs [0017] through [0031]).
With regard to Claim 4, the recitation such as “ wherein the determination unit plots an intersection of the current value of the detected welding current and the calculated usage rate of the inverter transformer on a graph drawn using the equivalent current curve stored in the storage unit, determines that the relationship between the current value of the detected welding current and the calculated usage rate of the inverter transformer does not exceed the rated capacity of the inverter transformer when the plotted intersection is positioned below the equivalent current curve, and determines that the relationship between the current value of the detected welding current and the calculated usage rate of the inverter transformer exceeds the rated capacity of the inverter transformer when the plotted intersection is positioned above the equivalent current curve” is also met by Koong (as depicted in Fig. 2, and paragraphs [0017] through [0031]).
With regard to Claim 5, the recitation such as “wherein the current value, the energizing time, and the point time interval of the welding current detected by the current detection unit, and the usage rate of the inverter transformer calculated by the usage rate calculation unit are transmitted to an external computer, and the external computer stores and monitors the current value, the energizing time, and the point time interval of the welding current, and the usage rate of the inverter transformer” is also met by Koong (as depicted in Fig. 2, and paragraphs [0017] through [0031]).
With regard to Claim 6, the recitation such as “wherein the current value of the welding current detected by the current detection unit and the usage rate of the inverter transformer calculated by the usage rate calculation unit are transmitted to an external computer, and the external computer plots the intersection of the current value of the detected welding current and the calculated usage rate of the inverter transformer on the graph drawn using the equivalent current curve stored in the storage unit, and monitors whether the relationship between the current value of the welding current and the usage rate of the inverter transformer exceeds the rated capacity of the inverter transformer” is also met by Koong (as depicted in Fig. 2, and paragraphs [0017] through [0031]).
With regard to Claim 7, the resistance welder controller further comprising a temperature detection unit (28 in Fig. 1) that detects a temperature of the inverter transformer, wherein the temperature of the inverter transformer detected by the temperature detection unit is transmitted to the external computer, and the external computer stores and monitors the temperature of the inverter transformer (see paragraphs [0017] through [0031]).
With regard to Claim 8, wherein the temperature detection unit includes a transformer temperature detection unit (part of 28) that detects a temperature of a transformer that generates the welding current, and a rectifier temperature detection unit (other part of 28) that detects a temperature of a rectifier that rectifies the welding current generated by the transformer” (See paragraphs [0017] through [0031]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747. The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        September 27, 2022